DETAILED ACTION
Claims 1-8 of U.S. Application No. 17526146 filed on 11/15/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over GEILING(WO2015155321A1) in view of KLINGER (DE102008044138A1).
Regarding claim 1, Geiling teaches an electric motor(1), comprising: a commutator(2) having a convex commutator surface(11)(Fig.1);
and at least one brush(3) with a concavely curved brush surface(12) as a running surface for said commutator(2)(Fig.2),
wherein said at least one brush(3) having two parallel running in ribs(15), protruding perpendicularly above said concavely curved brush surface(12)(Fig.4 and para[0029]),
wherein said running in ribs(15) each having a radius of curvature(RB) being greater than a radius of curvature(Ri) of said convex commutator surface(11)(para [0028]),
wherein said running in ribs(15) disposed eccentrically and at a spacing from one another such that they are offset with respect to two opposing surface outer edges (16) of said concavely curved brush surface(12)(Fig.4).
Geiling is silent wherein said running in ribs disposed such that they are inclined at an angle of inclination with respect to said two opposing surface outer edges.
However, Klinger teaches an electric motor where ribs(2) are disposed at an angle of inclination with respect to said two opposing surface outer edges (para[0035]).
Klinger is considered to be analogous to the claimed invention of Geiling because they are in the same field of electric motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Geiling as suggested by Klinger to have the ribs at an angle of inclination with respect to said two opposing surface outer edges, doing so would ensure that the carbon brush aligns itself when interacting with the commutator of the commutating direct-current electric motor and rotates in its holder(Klinger para[0010]).

	Regarding claim 2, the combination of Geiling and Klinger teaches the electric motor according to claim 1, Geiling further teaches wherein said running in ribs(15) extend substantially over an entire width of said concavely curved brush surface(12)(Fig. 3 and 4).

	Regarding claim 3, the combination of Geiling and Klinger teaches the electric motor according to claim 1, Klinger further teaches wherein the angle of inclination(α) is an acute angle(para[0035]).

	Regarding claim 4, the combination of Geiling and Klinger teaches the electric motor according to claim 3, Klinger further teaches wherein the angle of inclination is dimensioned such that it is in an angular range between 2 and 10 degrees. (para[0035] explains the angle is preferably 5 degrees which is in the range of 2 and 10 degrees).

	Regarding claim 5, the combination of Geiling and Klinger teaches the electric motor according to claim 1, Klinger further teaches wherein said running in ribs(2) have a triangular cross-sectional form(para[0013]).

Regarding claim 6, the combination of Geiling and Klinger teaches the electric motor according to claim 3, Klinger further teaches wherein the angle of inclination is dimensioned such that it is in an angular range between 4 and 6 degrees. (para[0035] explains the angle is preferably 5 degrees which is in the range of 4 and 6 degrees).

Regarding claim 7, Geiling teaches an electric motor(1)(Fig. 2), 
a concavely curved brush surface(12) having two protruding running in ribs(15) and two opposing surface outer edges(Fig.2 and Fig.4),
said running in ribs(15) being parallel to one another(Fig.4 and para[0029]),
wherein said running in ribs(15) disposed eccentrically and at a spacing from one another such that they are offset with respect to two opposing surface outer edges(edges of surface(12) (16) of said concavely curved brush surface(12)(Fig.4).
Geiling is silent wherein said running in ribs disposed such that they are inclined at an angle of inclination with respect to said two opposing surface outer edges.
However, Klinger teaches an electric motor where ribs(2) are disposed at an angle of inclination with respect to said two opposing surface outer edges (para[0035]).
Klinger is considered to be analogous to the claimed invention of Geiling because they are in the same field of electric motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Geiling as suggested by Klinger to have the ribs at an angle of inclination with respect to said two opposing surface outer edges, doing so would ensure that the carbon brush aligns itself when interacting with the commutator of the commutating direct-current electric motor and rotates in its holder(Klinger para[0010]).

	Regarding claim 8, the combination of Geiling and Klinger teaches the brush according to claim 7, Geiling further teaches wherein the brush(3) is a carbon brush(para [0023]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Mohammed Qureshi/ 
Examiner, Art Unit 2832

/AHMED ELNAKIB/Primary Examiner, Art Unit 2834